cc: Hon. Timothy C. Williams, District Judge
                            Stutz, Artiano, Shinoff & Holtz
                            Lewis Roca Rothgerber LLP/Las Vegas
                            Alverson Taylor Mortensen & Sanders
                            Feldman Graf
                            Molof & Vohl
                            Koeller Nebeker Carlson & Haluck, LLP/Las Vegas
                            Eighth District Court Clerk




 SUPREME COURT
            OF
      NEVADA



CLERK'S ORDER
                                                         2
  01.1947    .41§1A.